DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021 has been entered.

Response to Amendment
Applicant amended claims 1 and 4-11 and cancelled claims 2-3. Claims 1, and 4-11 are pending and considered in the present Office action.

The rejections of the claims are withdrawn in view of the amendments (summarized by applicant’s representative on page 4/9 of the remarks). However, upon further consideration a new ground of rejection is necessitated by amendment. Specifically, the amendment has necessitated a new interpretation of the references.

Applicant’s arguments are addressed in the Response to Arguments section, below.

Response to Arguments
The remarks (page 4/9) argue “the Examiner’s definition of a “cell” directly contradicts the definition of a cell set forth in the cited prior art”. This argument is not persuasive because the contradiction of “cell” in the instant claims and prior art exists because applicant has redefined “cell” such that the components thereof are different from the plain meaning of cell. The words of a claim must be given their "plain meaning" unless such meaning is inconsistent with the specification. See MPEP 2111.01. In this case, applicant has acted as their own lexicographer and defined “cell”, not by the plain meaning” as defined by the prior art, but as “each cell … divided into two compartments by a thin selectively electron-permeable metal foil separator”, see e.g., lines 3-5 of claim 1. Applicant has defined a “cell” in the instant claims different from the plain meaning and the examiner is simply pointing out the features in the prior art that constitute applicant’s defined “cell” in the claims. The prior art teaches “cell” under the "plain meaning” and also as defined by the instant claims. 
Applicant also states on page 4/9 that the present disclosure cell is significantly different, stating the cells do not have a cathode and anode.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cells do not have a cathode and an anode) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection relies on a different interpretation of the prior art (as necessitated by amendment). 

Claim Objections/Interpretations
Claims 1, and 4-11 are objected to because of the following informalities:  Claim 1 recites “a first current collector” and “a second current collector” (each in singular form); thus, the second to last line of the claim should follow with “the first current collector and the second current collector” (referring back to each collector in singular form) not “the first and second current collectors” (refers back to collectors in plural form) because the collectors were initially referred to in singular form, not plural form. Claims 4-11 depend from 1, thus also objected to.  Appropriate correction is required.

It is noted the first cell and the last cell of a battery comprising only two cells in the plurality are separated by a single (the same) ion-selective membrane, such that claim 1 is interpreted as “wherein a first cell in the series comprises a metal foil separator disposed between a first current collector and an ion selective membrane; wherein a last cell in the series comprises another metal foil separator between a second current collector and the ion selective membrane”. In contrast, when the battery comprises three or more cells, the ion selective membranes between the first and last cell are different such that claim 1 is interpreted as “wherein a first cell in the  an ion selective membrane; wherein a last cell in the series comprises another metal foil separator between a second current collector and another ion selective membrane”.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holasut et al. (US 2013/0177789, of record), hereinafter Holasut. Note: a 102/103 rejection is appropriate in light of the function/property recited in the claims (see further details in the rejection), see MPEP 2112.
Regarding Claims 1, and 5, Holasut teaches an electrochemical battery (redox flow battery, see e.g., title and para. [0001]) for supplying electrical power to a load (e.g., vehicle, see e.g., paras. [0002], [0026], [0040], [0054] and Fig. 1), comprising: a plurality of electrochemical flow-through cells (see e.g., Fig. 5).

    PNG
    media_image1.png
    654
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    793
    752
    media_image2.png
    Greyscale


Annotated Figs. 3 and 5 are included above and labelled with cell 1 and cell 2 to demonstrate the claimed features in the stack of Holasut. Each of these cells includes two compartments (labelled A and B). Each compartment receives a different redox solution. For example, compartment A of cell 1 receives a solution from the negative 
A first cell in the series and a last cell in the series (labelled cell 1 and cell 2, respectively, in Fig. 5) comprise a first current collector (+) and a second current-collector (-), respectively, configured to connected a load to the battery (e.g., (+) h1, (-) h2/I’, in Figs. 3 and 5, see also paras. [0063]-[0086]). The first cell in the series (i.e., cell 1) comprises a metal foil separator (I”) disposed between a first current collector (h1) and an ion selective membrane (M) and the last cell in the series (i.e., cell) comprises another metal foil separator (I”) between a second current collector (h2) and the ion selective membrane (M). The first and second current collectors (-, +) are configured to connect a load to the battery via tabs shown in Fig. 5.
The metal foil separator (m1, m2, m4, etc.) is asymmetric with two different metals or alloys forming its two surfaces (e.g., m1 is titanium, tantalum or alloys thereof, while m2 is titanium, titanium palladium alloy, titanium nickel alloy, stainless steel), see e.g., para. [0066], [0081]. 
The limitations “electron permeable” and “not permeable to ions” are interpreted as properties/functions of the separator. Considering Holasut teaches is a thin metal foil separator, the same as that claimed, Holasut also teaches the properties/function claimed because products of identical chemical composition cannot have mutually 
The limitation “wherein the metal foil separator is configured such that a voltage is generated across the metal foil separator in each flow through cell” appears to be a property/function of the separator/cell. Products of identical chemical composition cannot have mutually exclusive properties. Further, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Finally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holasut in view of Kocherginsky (US 2011/0200890), hereinafter Kocherginsky, of record.
Regarding Claim 4, the instant specification discloses the electrodes (i.e., Ag/AgCl) of the first cell and last cell serve as current collectors, see instant published paras. [0017], and [0037]; thus, claim 4 is interpreted such that claimed current collectors may be electrodes (i.e., Ag/AgCl) that serve as current collectors. Holasut does not teach the current collectors are Ag/AgCl. However, Kocherginsky teaches the current collectors may comprise Ag/AgCl, stating it is necessary to add two current collecting electrodes of the second kind (e.g., Ag/AgCl) to use the voltage formed between solutions of different redox potentials, see e.g., paras. [0063] and [0069]. It would be obvious to one having ordinary skill in the art to utilize Ag/AgCl as the current collectors in Li to utilize the voltage formed between solution of different redox potentials, as suggested by Kocherginsky.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holasut in view of Shishikura et al. (JP 2017224486, of record), hereinafter Shishikura.
Regarding Claim 6, Holasut does not teach the metal foil is covered with additional thin layers of organic electron-conductive materials. However, Shishikura .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holasut in view of Lipka et al. (US 2014/0295311, of record), hereinafter Lipka.
Regarding Claim 7, Holasut does not teach the two solutions separated by the foil have a different ionic composition, including pH. However, Lipka teaches an Fe/Fe redox flow battery. The first iron redox couple includes a ferrocyanide/ferricyanide redox couple. The anolyte may have an Fe 2+ concentration of about 0.4M and the anolyte may have a pH greater than about 7. The second iron redox couple can include an iron/ligand complex. The catholyte includes an Fe 3+ concentration of 0.5M and the pH of the catholyte may be between 5-7. See e.g., paras. [0026]-[0032]. Given that the anolyte and catholyte have different iron species and the pH of each solution is different, the two solution have different ionic compositions, including pH, as claimed.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holasut in view of Lavastre et al. (US 2015/0079497) and Su et al. (US 2018/0241107), hereinafter Lavastre and Su (both of record).
Regarding Claim 8, Holasut does not teach the two solutions include an additional mediator, transferring electrons to and from the metal foil to dissolved redox components. However, Lavastre is concerned with flow batteries in which the anolyte includes an additional mediator (e.g., at least one reducing agent), transferring electrons to and from the metal foil to dissolved redox components, see e.g., paras. [0083]-[0084]; the  catholyte includes an additional mediator (e.g., at least one oxidizing agent), transferring electrons to and from the metal foil to dissolved redox components, see e.g., paras. [0085]-[0086]. Su teaches redox mediators in flow batteries increase charge transfer rates, thereby increasing reaction rates, see e.g., para. [0054]. Thus, it would .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Holasut in view of Madabusi et al. (US 2016/0181626), Timofeeva et al. (US 2016/0126581), and Zanzola et al. (“Redox Solid Energy Boosters for Flow Batteries: Polyaniline as a Case Study”, Electrochimica Acta, Volume 235, 1 May 2017, Pages 664-671, http://dx.doi.org/10.1016/j.electacta.2017.03.084), hereinafter Madabusi, Timofeeva and Zansola (all of record).
Regarding Claim 9, Holasut does not teach the two solution have suspensions of doped polyaniline. However, Madabusi teaches the two solutions (i.e., flowable electrolytes) of the redox flow battery include doped polyaniline because they are useful redox active organic compounds, paras. [0081]-[0082]. Zansola teaches polyaniline in both tanks provides a unique platform to investigate the promise of redox-mediated flow batteries, see e.g., page 665, right column. Moreover, the addition of polyaniline (PANi) improves capacity, see e.g., page 669, right column. Timofeeva, concerned with flow batteries, teaches the high surface area-to-volume ratio of nanoparticles suspended in fluid (i.e., electrolyte) allows for capacitive energy storage in the nanoparticles suspended in the fluid, providing an additional capacity of 5-10% to the redox storage capacity, thereby resulting in higher specific energy densities, see e.g., para. [0066]. It would be obvious to one having ordinary skill in the art to include doped polyaniline in the two solutions of Holasut since Madabusi teaches doped polyaniline is a useful redox active organic compound in flow batteries and polyaniline in both tanks offers a unique 
Regarding Claim 10, as explained under the rejection of claim 9, it would be obvious to one having ordinary skill in the art to include polyaniline in the two solutions of Holasut since Madabusi teaches polyaniline is a useful redox active organic compound in flow batteries and Zanzola teaches polyaniline in both tanks offers a unique platform to investigate the promise of redox-mediate flow batteries and improved capacity, please see the rejection of claim 9 for more details. It would further be obvious to one having ordinary skill in the art the polyaniline is nano-sized and suspended in the two solutions since particles of such a size suspended in the electrolyte provide additional capacity due to their high surface area-to-volume ratio, as suggested by Timofeeva. See rejection of claim 9 for more details. The modification of Holasut with Madabusi, Timofeeva and Zanzola teaches the content of polyaniline nanoparticles is greater than zero in the two solutions. Moreover, Zanzola teaches the addition of, for example, 7.4 g PANi to 40mL of electrolyte in each tank (i.e., 185 g/L) results in a capacity improvement of 49% over the baseline capacity, see e.g., page 669.  The numerical value of greater than zero (or 185 g/L) is within the claimed range of up to 300 g/L. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). It would be obvious to one having ordinary skill in the art to add polyaniline in the amount of up to 300 g/L, as taught by Zanzola, in the flow battery of Holasut, as modified by Madabusi and Timofeeva, to improve capacity.
Regarding Claim 11, the modification Holasut to include a suspension of polyaniline nanoparticles in the two solutions has been addressed in the rejection of claims 9-10, see above for more details. 
Holasut and Madabusi do not suggest the form of the polyaniline, i.e., pernigraniline and leucoemeraldine. However, Zanzola, directed to flow batteries, teaches polyaniline is a well-known solid storage material having redox activity. Polyaniline (PANi) is known to have a fully oxidized form (i.e., pernigraniline) and fully reduced form (i.e., leucoemeraldine), see e.g., page 665, right column. Zanzola suggests the presence of two redox transitions (leucoemeraldine-emeraldine, and emeraldine-pernigraniline) in a flow battery, which presents the opportunity to develop a redox-mediated flow battery utilizing PANI as the solid charge storage material in both tanks. An all-PANI redox mediated flow battery provides a unique platform to investigate the promise of redox-mediated flow batteries, see e.g., page 655. Madabusi teaches the anode chamber electrolyte comprises a redox material that releases electrons (thereby undergoing oxidation), which makes it a reducing solution, while the cathode chamber electrolyte comprises redox material that accepts electrons (undergoing reduction), thereby making it an oxidizing solution, see e.g., paras. [0086]-[0087]. .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0272484) in view of Holasut et al. (US 2013/0177789), hereinafter Li and Holasut, both of record.
Regarding Claims 1 and 5, Li teaches an electrochemical battery (see e.g., Figs. 1A and 2A) for supplying electrical power to a load, comprising: a plurality of electrochemical flow-through cells (labelled in annotated Fig. 2A), each cell of the plurality of electrochemical flow-through cells divided into two compartments (e.g., 120, 110) by a separator (bipolar plate 205, see annotated Fig. 2A); wherein the cells are 

    PNG
    media_image3.png
    907
    1321
    media_image3.png
    Greyscale

Li teaches the separator (bipolar plate 205) between the two compartments (120, 110) is made from a graphite/carbon compound (see e.g., para. [0069]), but does not teach the separator is a thin electron permeable metal foil that is not permeable to ions; Li does not teach the metal foil separator is asymmetric with two different metals or 
The limitations “electron permeable” and “not permeable to ions” are interpreted as properties/functions of the separator. The modification of Li with Holasut, which teaches the separator 205 between two compartments 120, 110 in Fig. 2A is a thin metal foil separator, teaches the properties/function claimed because products of identical chemical composition cannot have mutually exclusive properties. Moreover, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Finally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or 
Li further teaches a first cell in the series (i.e., cell 1 in annotated Fig. 2A) comprises a metal foil separator (as modified by Holasut, labelled 205F in annotated Fig. 2A) disposed between a first current collector (230) and an ion selective membrane (labelled 125F in annotated Fig. 2A) and a last cell in the series (i.e., cell 3 in annotated Fig. 2A) comprises another metal foil separator (as modified by Holasut, labelled 205L in annotated Fig. 2A) between a second current collector (235) and another ion selective membrane (labelled 125L in annotated Fig. 2A). The first and second current collectors are configured to connect a load to the battery (see e.g., para. [0009]).
The limitation “wherein the metal foil separator is configured such that a voltage is generated across the metal foil separator in each flow through cell” appears to be a property/function of the separator/cell. Products of identical chemical composition cannot have mutually exclusive properties. Further, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Finally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Holasut in view of Kocherginsky (US 2011/0200890), hereinafter Kocherginsky, of record.
Regarding Claim 4, the instant specification discloses the electrodes (i.e., Ag/AgCl) of the first cell and last cell serve as current collectors, see instant published paras. [0017], and [0037]; thus, claim 4 is interpreted such that claimed current collectors may be electrodes (i.e., Ag/AgCl) that serve as current collectors. Li does not teach the current collectors are Ag/AgCl. However, Kocherginsky teaches the current collectors may comprise Ag/AgCl, stating it is necessary to add two current collecting .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Holasut in view of Shishikura et al. (JP 2017224486, of record), hereinafter Shishikura.
Regarding Claim 6, Li as modified by Holasut does not teach the metal foil is covered with additional thin layers of organic electron-conductive materials. However, Shishikura teaches bipolar plates (19) of redox flow batteries are advantageously coated with a layer of organic electron-conductive materials (i.e., carbon) to maintain conductivity and corrosion resistance, thereby maintaining good power efficiency and output density, see e.g., abstract, paras. [0023], [0036], and [0050]. Shishikura does not explicitly state the carbon coating is thin; however, the bipolar plates are kept thin to keep the electrode thin, see e.g., para. [0018] which teaches the thickness of the plate is between 0.001 mm to 0.2 mm so that the electrode does not become thick. Thus, it would be obvious to one having ordinary skill in the art to keep the carbon coating on the bipolar plate of Li, as modified by Holasut, as modified by Shishikura, thin so that the electrode does not become thick, see e.g., para. [0018].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Holasut in view of Lipka et al. (US 2014/0295311, of record), hereinafter Lipka.
Regarding Claim 7, Li, as modified by Holasut, does not teach the two solutions separated by the foil have a different ionic composition, including pH. However, Lipka teaches an Fe/Fe redox flow battery. The first iron redox couple includes a ferrocyanide/ferricyanide redox couple. The anolyte may have an Fe 2+ concentration of about 0.4M and the anolyte may have a pH greater than about 7. The second iron redox couple can include an iron/ligand complex. The catholyte includes an Fe 3+ concentration of 0.5M and the pH of the catholyte may be between 5-7. See e.g., paras. [0026]-[0032]. Given that the anolyte and catholyte have different iron species and the pH of each solution is different, the two solution have different ionic compositions, including pH, as claimed.
The flow battery of Lipka may be used in off-grid energy storage. That is, excess power generated by wind turbines, power generators, solar arrays, etc., are stored in flow battery systems and later used when power is needed, see e.g., para. [0049]. The flow battery of Lipka utilizing the all Fe redox offers an improvement in energy density, see e.g., para. [0025]. It would be obvious to one having ordinary skill in the art to use the flow battery of Lipka to store excess power, thereby allowing for it later use when needed. It would be obvious to one having ordinary skill in the art to use two solutions having different ionic composition and pH, as taught by Lipka, since the flow battery of Lipka having such characteristics offers improvements in energy density.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Holasut in view of Lavastre et al. (US 2015/0079497) and Su et al. (US 2018/0241107), hereinafter Lavastre and Su (both of record).
Regarding Claim 8, Li, as modified by Holasut, does not teach the two solutions include an additional mediator, transferring electrons to and from the metal foil to dissolved redox components. However, Lavastre is concerned with flow batteries in which the anolyte includes an additional mediator (e.g., at least one reducing agent), transferring electrons to and from the metal foil to dissolved redox components, see e.g., paras. [0083]-[0084]; the  catholyte includes an additional mediator (e.g., at least one oxidizing agent), transferring electrons to and from the metal foil to dissolved redox components, see e.g., paras. [0085]-[0086]. Su teaches redox mediators in flow batteries increase charge transfer rates, thereby increasing reaction rates, see e.g., para. [0054]. Thus, it would be obvious to one having ordinary skill in the art to include the additional mediators of Lavastre in the catholyte and anolyte of Li, as modified by Holasut, to increase charge transfer rates.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Holasut in view of Madabusi et al. (US 2016/0181626), Timofeeva et al. (US 2016/0126581), and Zanzola et al. (“Redox Solid Energy Boosters for Flow Batteries: Polyaniline as a Case Study”, Electrochimica Acta, Volume 235, 1 May 2017, Pages 664-671, http://dx.doi.org/10.1016/j.electacta.2017.03.084), hereinafter Madabusi, Timofeeva and Zansola (all of record).
Regarding Claim 9, Li, as modified by Holasut, does not teach the two solution have suspensions of doped polyaniline. However, Madabusi teaches the two solutions (i.e., flowable electrolytes) of the redox flow battery include doped polyaniline because they are useful redox active organic compounds, paras. [0081]-[0082]. Zansola teaches 
Regarding Claim 10, as explained under the rejection of claim 9, it would be obvious to one having ordinary skill in the art to include polyaniline in the two solutions of Li, as modified by Holasut, since Madabusi teaches polyaniline is a useful redox active organic compound in flow batteries and Zanzola teaches polyaniline in both tanks offers a unique platform to investigate the promise of redox-mediate flow batteries and improved capacity, please see the rejection of claim 9 for more details. It would further be obvious to one having ordinary skill in the art the polyaniline is nano-sized and prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). It would be obvious to one having ordinary skill in the art to add polyaniline in the amount of up to 300 g/L, as taught by Zanzola, in the flow battery of Li and Holasut, as modified by Madabusi and Timofeeva, to improve capacity.
Regarding Claim 11, the modification Li and Holasut to include a suspension of polyaniline nanoparticles in the two solutions has been addressed in the rejection of claims 9-10, see above for more details. 
Li, Holasut and Madabusi do not suggest the form of the polyaniline, i.e., pernigraniline and leucoemeraldine. However, Zanzola, directed to flow batteries, teaches polyaniline is a well-known solid storage material having redox activity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729